This is an appeal from the district court of Tulsa county, wherein consolidated school district No. 1 of Tulsa county and C.A. Munsey, a taxpayer therein, sued the excise board and county assessor and obtained a mandatory order directing the defendants to estimate and levy a tax on the basis of, and against, the entire area forming the school district as it had existed prior to an order of the county superintendent detaching a portion thereof and attaching it to another school district, instead of estimating and levying it against the district in its thus reduced size and valuation.
To understand the questions of law involved in this case it is only necessary to refer to our opinion filed June 13, 1933, in Protest of Hamilton, 164 Okla. 116, 23 P.2d 198. In this case the status and relationship of the parties, and the facts, are the same as in the Hamilton Case, except that case involved the levy for the fiscal year 1931-32 and was appealed from the Court of Tax Review, and this case involves levies for fiscal years subsequent to 1931-32 and is here on appeal from a judgment of the district court granting a writ of mandamus.
After the Hamilton Case was appealed to this court, and before it was decided, all parties joined in a motion in the instant case wherein they agreed that the same facts and the same questions of law were involved in both cases, and wherein they asked permission of this court to submit this case on the briefs filed in the Hamilton Case.
Accordingly, on the authority of Protest of Hamilton, in which we held that the county superintendent's order of annexation was void, the judgment of the trial court, granting the writ, is affirmed.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS and CORN, JJ., concur.